DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 5, 7, 11, 13, 17 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 29, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 14, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103059499 A (Zhou) abstract and machine translation in view of US 2017/0015828 (Naskar).
Zhou discloses a blend comprising:
a) 68 to 84 wt.% acrylonitrile-butadiene-styrene (ABS) copolymer (meets Applicants’ first acrylonitrile-butadiene-styrene copolymer (ii)); 
b) 10 to 20 wt.% flame retardant including lignin (meets Applicants' lignin (i) and amount thereof);
c) 5 to 10 wt. % maleic anhydride-grafted ABS copolymer (ABS-g-MAH) (generically embraces Applicants’ compatibilizing agent (iii) and amount thereof, wherein the second acrylonitrile-butadiene-styrene copolymer is grafted with the maleic anhydride);
d) 0.1 to 1 wt.% antioxidant (not precluded from present claims).
As presently recited, the compatibilizing agent does not preclude a maleic anhydride grafted ABS copolymer.
In essence, Zhou’s examples (Table 1) differ from present claims 1, 18 and 19 in that the ABS copolymer used in the production of the ABS-g-MAH is not defined in terms of butadiene content.  Considering Zhou’s blends are governed by good impact strength [0039], it would have been within the purview of one having ordinary skill in the art to use an ABS copolymer having a high butadiene rubber content (inclusive of at least 50 wt.%) for its expected impact modifying effect with the reasonable expectation of success.
As to claims 2 and 15, Zhou does not expressly disclose the use of a Kraft lignin.  Considering that Naskar discloses the viability of Kraft lignins in similar-such polymer blends (e.g., abstract, [0033], [0039]), it would have been obvious to one having ordinary skill in the art to incorporate a Kraft lignin in Zhou’s blends with the reasonable expectation of success.  The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
	As to claims 10 and 20, Zhou discloses the production of sample products.
As to method claim 14, Zhou discloses melt extruding the components to produce products meeting the presently claimed impact properties (Table 2).  
Claims 1, 2, 10, 14, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0072889 (Ying).
Ying discloses composites composed of:
20-60 parts of lignocellulose (meets Applicants’ lignin (i) and amount thereof or not precluded from present claims);
20-40 parts of lignin (meets Applicants’ lignin (i) and amount thereof);
20-40 parts of recycled thermoplastic resin inclusive of acrylonitrile-butadiene-(ABS) styrene copolymer (meets Applicants’ first acrylonitrile-butadiene-styrene copolymer (ii));
2-10 parts of compatibilizer inclusive of maleic anhydride (meets Applicants’ maleic anhydride compatibilizer and amount thereof);
5-10 parts inorganic mineral powder (not precluded from present claims);
1-5 parts of coloring agent (not precluded from present claims);
1-5 parts lubricant (not precluded from present claims); and
-    a suitable amount of an impact modifier inclusive of ABS copolymers (generically embrace Applicants’ second acrylonitrile-butadiene-styrene copolymer compatibilizing agent and amount thereof)
(e.g., abstract, [0009-0016], [0024], [0026], [0043-0048], [0066], examples, claims).
	As to claims 1, 10 and 18-20, it is within the purview of Ying’s inventive disclosure, and obvious to one having ordinary skill in the art, to produce composites wherein the recycled thermoplastic resin is an ABS copolymer, the compatibilizer is maleic anhydride and the impact modifier is a high butadiene-containing ABS copolymer for the expected additive effect and with the reasonable expectation of success.  That is, it would have been within the purview of one having ordinary skill in the art to use an ABS copolymer having a high butadiene rubber content (inclusive of at least 50 wt.%) for its expected impact modifying effect.
As to claims 2 and 15, Ying does not expressly disclose the use of a Kraft lignin.  Considering that Naskar discloses the viability of Kraft lignins in similar-such polymer blends (e.g., abstract, [0033], [0039]), it would have been obvious to one having ordinary skill in the art to incorporate a Kraft lignin in Ying’s blends with the reasonable expectation of success.  The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
	As to method claim 14, Ying discloses melt extruding the components to produce the composites [0051-0052].  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 10, 14, 15 and 18-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No.16/848,123 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to blends comprising (i) lignin, (ii) a thermoplastic acrylonitrile containing copolymer which includes acrylonitrile-butadiene-styrene copolymer per claim 2 and (iii) a compatibilizing agent which further includes acrylonitrile-butadiene-styrene copolymer having a butadiene content of at least 50 wt.% per claim 3 and maleic anhydride per claim 7, in overlapping amounts.  Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments and amendments filed May 02, 2022 with respect to the 35 USC 102 and 103 rejections over Journal of Macromolecular Science, Part B:Physics, 51:720-735 (Song) and the 35 USC 102 rejection over CN 103059499 A (Zhou) have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections over Song and the 35 USC 102 rejection over Zhou have been withdrawn. 
Applicant's arguments filed May 02, 2022 have been fully considered but they are not persuasive in overcoming the 35 USC 103 rejection over Zhou.
Applicants contend that Zhou fails to disclose or suggest a second, different ABS having a butadiene content of at least 50 wt.% in combination with maleic anhydride as compatibilizing agent.  Inasmuch as Zhou’s blends are governed by good impact strength [0039], it would have been within the purview of one having ordinary skill in the art to use an ABS copolymer having a high butadiene rubber content (inclusive of at least 50 wt.%) for its expected impact modifying effect with the reasonable expectation of success.  As presently recited, Applicants’ compatibilizing agent does not preclude the maleic anhydride being grafted onto the ABS copolymer, as disclosed by Zhou.
Conclusion
11.	Applicant's amendment requiring a compatibilizing agent (iii) that includes two components necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ANA L. WOODWARD/Primary Examiner, Art Unit 1765